Citation Nr: 1337846	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for coronary artery disease (CAD) in excess of 30 percent (other than during a period of temporary total disability from July 2, 2012 to September 30, 2012). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to May 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied an increased rating in excess of 30 percent for CAD. 

On his March 2013 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a July 2013 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

During the pendency of the appeal, the RO awarded the Veteran a temporary total (100 percent) evaluation for CAD from July 2, 2012 to September 30, 2012.  See February 2013 RO rating decision.  The Veteran does not disagree with this temporary total award, but has made clear his desire to proceed with his appeal for a disability rating greater than 30 percent prior to July 2, 2012 and greater than 30 percent beginning October 1, 2012 to the present.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

The Veteran's heart disability is currently rated as 30 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7005 for coronary artery disease.  Diagnostic Code 7015, which provides the criteria for arterioventricular block, is also applicable. 

Under both diagnostic codes, a rating of 30 percent is assigned when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 
30 percent.

The Veteran underwent a VA heart examination in April 2012 to assist in determining the severity of the CAD disability.  For the following reasons, the Board finds the April 2012 VA examination report to be inadequate for rating purposes.  First, the examiner reported a MET score of 1 to 3 METs, which appears, in part, to satisfy the 100 percent rating criteria under Diagnostic Codes 7005 and 7015.  That notwithstanding, the VA examiner did not discuss whether the workload of 1 to 3 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Further, the VA examiner did not state whether the reported METs were based on an interview of the Veteran or based on an exercise stress test.  Moreover, although the examiner stated that the limitation in METs level was due to "multiple" factors, the examiner only identified one non-cardiac condition (diabetic neuropathy) which limited the METs level.  The VA examiner was also unable to estimate the percentage of the METs level limitation due solely to the heart condition.  For these reasons, the Board finds that a new VA examination is warranted.  

Finally, the Veteran has been receiving treatment from the New Orleans VA Medical Center (VAMC) on an ongoing basis.  The records on file reflect treatment only through February 2013.  To correctly assess the Veteran's current disability, all records of treatment must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file (or the Virtual VA electronic file) all outstanding VA treatment records from the New Orleans VAMC from February 2013 to the present. 

2.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his CAD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The examiner should make specific findings as to:

(1)  Whether the Veteran has chronic congestive heart failure, or whether workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or whether he has left ventricular dysfunction with an ejection fraction of less than 30 percent or;

(2)  Whether the Veteran has had more than one episode of chronic congestive heart failure in the past year or whether a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or whether he has left ventricular dysfunction with an ejection fraction of 30 to 50 percent or;

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected myocardial infarct on METs testing, from those attributable to any other disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


